 Case 1:18-cv-00194-PLM-PJG ECF No. 32 filed 01/30/19 PageID.400 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                           (Southern Division)


 NATHANIEL SPENCER, III,                      Civil Action No. 1:18-cv-00194-PLM-
                                              PJG
       Plaintiff,
                                              Judge Paul L. Maloney
 v.                                           Magistrate Judge Phillip J. Green

 EXPERIAN INFORMATION
 SOLUTIONS INC., et al.,

       Defendant.


 NATHANIEL SPENCER, III                       KING & SPALDING LLP
 1236 JEFFERSON AVE.                          Kendall W. Carter
 KALAMAZOO, MI 49006                          1180 Peachtree Street NE
 (269) 599-7808                               Atlanta, GA 30309
 PRO SE                                       Tel: 404-572-2495
                                              Fax: 404-572-5100
                                              Email: kcarter@kslaw.com
                                              Attorneys for Equifax Inc. and Equifax
                                              Information Services LLC


                            JOINT STATUS REPORT

      Plaintiff Nathaniel Spencer III and Defendants Equifax Inc. and Equifax

Information Services LLC (“EIS”), by counsel, files their Joint Status Report and state

as follows;




                                          1
 Case 1:18-cv-00194-PLM-PJG ECF No. 32 filed 01/30/19 PageID.401 Page 2 of 3




      On January 18, 2019, the parties filed their Notice of Settlement, indicating that

they believed they could complete the settlement documentation in this case and agree

to a stipulation of dismissal on or before January 28, 2019.

      On January 16, 2019, the parties exchanged signed versions of the settlement

agreement.

      On the same day, Equifax’s counsel informed Plaintiff that Equifax would

require a signed W9 to issue payment.

      On January 22, 2019, Plaintiff provided a signed W9 to Equifax’s counsel.

Equifax’s counsel provided the W9 to Equifax on the same day.

      Equifax anticipates issuing the settlement funds check to Plaintiff by

approximately February 8, 2019. Equifax also anticipates that the parties will file a

stipulation of dismissal at that time, or soon thereafter.

      Respectfully submitted this 30th day of January 2019.


/s/ Nathaniel Spencer III                         /s/ Kendall W. Carter
Nathaniel Spencer III                           Kendall W. Carter
1236 Jefferson Ave.                             King & Spalding LLP
Kalamazoo MI 49006                              1180 Peachtree St. NE
(269) 599-7808                                  Atlanta, GA 30309
                                                Tel. (404) 572-4600
Pro SE                                          Fax. (404) 572-5100

                                                Attorney for Equifax Inc. and Equifax
                                                Information Services LLC




                                            2
Case 1:18-cv-00194-PLM-PJG ECF No. 32 filed 01/30/19 PageID.402 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 30th day of January 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system and via U.S. Mail to:

      Nathaniel Spencer, III
      2711 Chaparral St.
      Kalamazoo, MI 49006
      (269) 599-7808

      Tamara Elizabeth Fraser
      Williams Williams Rattner & Plunkett PC
      380 N Old Woodward Ave., Ste. 300
      Birmingham, MI 48009
      (248) 642-0333
      Fax: (248) 642-0856
      Email: tefraser@wwrplaw.com

      Sandra Davis Jansen
      Scott E. Brady
      Schuckit & Associates PC
      4545 Northwestern Dr.
      Zionsville, IN 46077
      (317) 363-2400
      Email: sjansen@schuckitlaw.com
      Email: sbrady@schuckitlaw.com

                                       /s/ Kendall W. Carter
                                       Kendall W. Carter




                                          3
